Citation Nr: 0209553	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  98-01 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes, to include the issue 
of extraschedular entitlement under 38 C.F.R. § 3.321(b)(2).  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The veteran had verified active military service from 
December 1973 to April 1977.  

This matter originates from an August 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Jackson, Mississippi, that denied entitlement to 
nonservice-connected pension benefits.  The veteran appealed 
the denial to the Board of Veterans' Appeals (Board).  In 
June 1999, the Board remanded the case to the RO to obtain 
additional evidence.  The development was undertaken, but the 
RO continued its denial of the claimed benefit in May 2000.  
In a decision dated October 13, 2000, the Board denied 
entitlement to nonservice-connected pension benefits.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In an Order 
dated in May 2001, the Court granted the Secretary's motion, 
vacated the Board's decision, and remanded the matter to the 
Board for further proceedings.  Copies of the Court's Order 
and the Secretary's motion have been placed in the claims 
file.  

In October 2001, the Board wrote to the veteran and afforded 
him the opportunity to submit additional argument and 
evidence in support of his appeal.  No response was received.  
The Board was unable to reach the veteran by phone despite 
repeated attempts.  The case was referred to his 
representative at the Board.  In July 2002, the 
representative submitted a written argument on his behalf.  


FINDINGS OF FACT

1.  The RO has obtained sufficient evidence for an equitable 
disposition of this claim.  

2.  The veteran was born in October 1955.  He has at least 
ten years of high school education and was last employed in 
1997.  

3.  The veteran's primary disabilities are degenerative 
changes of the lumbar spine and major depression (depression, 
schizophrenic episode).  He also has hearing loss, eye 
conditions (myopia, presbyopia, conversion insufficiency, 
mild ptosis, and suspect glaucoma), tinnitus, hypertension, 
degenerative spondylosis of the cervical spine, 
chondromalacia patella of the left knee, fracture of the 
proximal phalanx of the left fifth finger, and asthma.  The 
combined rating for these nonservice-connected disabilities 
is 20 percent.  

4.  The veteran's disabilities which are not due to his own 
misconduct do not permanently preclude him from engaging in 
substantially gainful employment consistent with his age, 
education, and occupational history.  


CONCLUSION OF LAW

The veteran is not permanently and totally disabled for VA 
disability pension purposes within the meaning of governing 
law and regulations.  38 U.S.C.A. §§ 1155, 1502, 1521, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 3.323(b)(2), 
3.340(b); 3.342, 4.7, 4.15, 4.16(a), 4.17, 4.17a, 4.18, 4.19, 
4.20, 4.25, 4.27 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002).  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, 
and 3.326) (regulations implementing the VCAA).  

Initially, it was thought that this change in the law was 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not final as of that date.  See VAOPGCPREC 11-00, 66 Fed. 
Reg. 33,311 (2001); Holliday v. Principi, 14 Vet. App. 280 
(2001); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

However, in recent binding decisions, the United States Court 
of Appeals for the Federal Circuit has held that the sections 
of the VCAA now codified at 38 U.S.C.A. §§ 5102, 5103, and 
5103A are not retroactively applicable to proceedings that 
were complete before VA and were on appeal to the United 
States Court of Appeals for Veterans Claims (Court) or the 
Federal Circuit when the VCAA was enacted.  See Bernklau v. 
Principi, 291 F.3d 795, 803-6 (Fed. Cir. 2002); Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The Court has 
recently reiterated this holding, concluding in the context 
of a claim for an increased rating that a remand for the 
Board to consider the matter under the VCAA sections codified 
at 38 U.S.C.A. §§ 5102, 5103, and 5103A was not required.  
Stephens v. Principi, No. 00-1516 (U.S. Vet. App. July 10, 
2002) (per curiam order).  The Court in Stephens found that 
the remaining sections of the VCAA were not implicated in the 
appeal.  

A review of the Secretary's motion in this case shows that it 
was predicated on the holding in Holliday that all provisions 
of the VCAA were potentially applicable to all claims for VA 
benefits and that the Board must determine in the first 
instance whether the provisions of the VCAA, including the 
notice provisions of section 5103(a) and the duty-to-assist 
provisions of section 5103A, had been complied with.  The 
motion assumed that the pertinent provisions of the VCAA were 
retroactively applicable to all pending claims, including to 
a case that had been finally decided by the Board prior to 
the effective date of the VCAA.  This position has now been 
overruled by a superior tribunal.  

The Order and motion in this case constitute the "law of the 
case."  The "law of the case" doctrine would normally 
preclude reconsideration of an issue already decided by an 
appellate court in the same case, but that doctrine must 
yield to an intervening change of controlling law where, as 
here, that change results from a decision of a higher court 
and reexamination of the issue is plainly required.  See 
Johnson v. Brown, 7 Vet. App. 25, 27 (1994).  

Considered in that light, the Board concludes that pertinent 
provisions of the VCAA are not retroactively applicable in 
this case and that, as in Stephens, the remaining provisions 
of the Act are not implicated in this appeal.  This appeal 
involves a claim for pension benefits and is similar to the 
increased rating claim in Stephens in that the relevant 
inquiry focuses on the current severity of the disabilities 
not acquired as a result of the claimant's misconduct.  
Moreover, as in Stephens, the Board in this case treated the 
claim as well grounded and in June 1999 remanded the pension 
issue for evidentiary and due process development.  

Thereafter, the RO undertook the extensive development 
requested in the remand.  The veteran was contacted and 
provided with an opportunity to furnish an up-to-date 
employment statement, extensive VA treatment reports were 
acquired and associated with the record, and Social Security 
Administration reports supporting the grant of disability 
benefits by that agency were received.  In addition, VA 
afforded the veteran a series of special examinations, as 
well as a general medical examination, to determine the 
current severity of all innocently acquired disabilities.  It 
is apparent that VA fulfilled the duty to assist as it 
existed prior to the enactment of the VCAA.  See, e.g., 
Littke v. Derwinski, 1 Vet. App. 90 (1990); Green v. 
Derwinski, 1Vet. App. 121 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  

Indeed, it is difficult to imagine what more VA could have 
done in developing this claim, even under the notice and 
duty-to-assist provisions of the VCAA.  In May 2000, the RO 
furnished the veteran and his representative with a 
supplemental statement of the case that listed the evidence 
considered, the legal criteria required for establishing 
entitlement to nonservice-connected pension benefits, 
including the criteria for extraschedular entitlement under 
38 C.F.R. § 3.321(b)(2), and the analysis of the facts as 
applied to those criteria, thereby informing the veteran of 
the information and evidence necessary to substantiate his 
claim.  Indeed, the veteran's representative stated in 
September 2000 that the "requested aspects of the Remand 
dated 9 June 1999 have been accomplished."  

Under the circumstances, the Board concludes that the law in 
force prior to the enactment of the VCAA was complied with 
and that even if the provisions of the VCAA relevant to this 
claim were retroactively applicable, further development - 
whether for due process or evidentiary purposes - would be 
unnecessary because no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  See 
38 U.S.C.A. § 5103(a)(2) (West Supp. 2002).  

I.  Background

In October 1978, the veteran was hospitalized for an acute 
schizophrenic episode and possible toxic psychosis due to 
drugs.  He had recently been involved in a shooting incident.  
He had been arrested and was out on bond.  He denied drug or 
alcohol abuse, but said he drank as much as a fifth of liquor 
a day to calm his nerves.  He was discharged against medical 
advice after 14 days in the hospital.  

The veteran had a VA psychiatric evaluation in November 1980.  
At the time, he was incarcerated.  He reported that he had 
been smoking marijuana and drinking a pint of whiskey a day 
in 1978 when he noticed difficulties from time to time with 
trembling.  The veteran reported that he had gone to school 
through the 11th grade and had then gotten his general 
equivalency diploma (GED).  The impression was that he had no 
mental disorder at the time of the examination and that he 
would be employable if he were not incarcerated.  An acute 
schizophrenic episode was considered secondary to alcohol and 
marijuana, and it was considered resolved.  

The RO obtained the veteran's treatment records from Wayne 
Kohn, D.O., and Mercy Family Care Center.  In June 1994, the 
veteran had undergone an x-ray and computerized tomography 
(CT) without contrast of the lumbar spine.  On x-ray, the 
impression was negative lumbar spine.  On CT scan, the 
impression was diffuse degenerative changes (minimal).  There 
was no evidence of herniated disc, spinal canal stenosis or 
compromise of the free exit of the nerve roots.  Another CT 
scan of the lumbar spine in January 1996 was again negative, 
with no significant change from the June 1994 CT scan.  
Assessment on physical examination in January 1996 was 
exacerbation of low back pain, osteoarthritis of the lumbar 
spine, and thoracolumbar paraspinal spasm.  The veteran 
apparently did not attend scheduled physical therapy.  

In 1997, the veteran submitted a claim for pension.  He 
claimed a mental health condition, chronic asthma, recurring 
chest pain, impaired vision, chronic back condition, impaired 
hearing in the left ear, and hypertension.  A VA 
hospitalization summary for May 1997 showed a discharge 
diagnosis of dysthymic disorder and global assessment of 
functioning (GAF) of 50.  Diagnoses noted but not treated 
were chronic pain, back and neck; history of left eye injury 
and left ear injury; rule out polysubstance abuse.  On 
physical examination, there were no abnormal findings except 
a scar on the left wrist.  His blood pressure was 150/82.  

From May to August 1997, the veteran was admitted to the 
homeless veteran's domiciliary program.  He received an 
irregular discharge because he did not comply with his 
treatment program.  The notes from the homeless program show 
that the veteran was being prepared to enter the workplace.  
The records do say that the veteran was and is employable, 
but that he was in need of vocational assistance.  

Also included in these notes are repeated complaints of and 
treatment for lower back pain.  A June 1997 record chronicles 
the complaint and reflects the opinion that the veteran might 
experience less back pain if he exercised more, stopped 
smoking, and lost weight.  Another June record shows 
treatment for ear wax; after treatment, the veteran's hearing 
was judged to be adequate, although some loss was noted.  
Around this same time, the records reflect that the veteran 
was receiving some treatment for hypertension and depression.  
The veteran's blood pressure was reported as 150/82.  

During the veteran's participation in the domiciliary 
program, he underwent audiological evaluation in July 1997.  
Right ear hearing thresholds were 15 at 500 Hertz (Hz); 10 at 
1000 Hz; 25 at 2000 Hz; 25 at 3000; and 20 at 4000.  Left ear 
hearing thresholds were 20 at 500 Hz; 15 at 1000 Hz; 25 at 
2000 Hz; 35 at 3000 Hz; and 35 at 4000 Hz.  Speech 
recognition scores were 100 percent in each ear.  Mild mixed 
hearing loss on the left was diagnosed.  This did not, 
according to the audiologist, inhibit the ability to 
communicate or require amplification.  

Social Security records were obtained.  Most of the Social 
Security records deal with medical complaints made by and 
evaluations done on the veteran prior to 1997.  In January 
1994, the veteran was evaluated by a neurologist for a state 
disability determination program.  He complained of low back 
pain that he related to an injury on the job for a sand 
company in 1986.  On examination, he was not cooperative and 
tended to magnify his symptomatology.  Cervical spine range 
of motion was normal, and lumbar spine range of motion was 
just mildly limited.  The examiner stated that straight leg 
raising was positive at 30 degrees, and when the examiner 
flexed the big toe, the veteran complained of increasing low 
back pain, which was anatomically impossible.  The examiner 
noted no evidence of objective or focal signs to support the 
low back complaints.  The diagnosis was chronic back pain 
with a strong psychogenic component and question of a 
fictitious illness in which psychological factors are 
strongly superimposed on physical complaints on a conscious 
basis.  

In April 1994, the veteran had a psychological evaluation for 
a state disability determination program.  He reported that 
he wanted to be alone and that he had last worked in 1993 at 
a factory.  He indicated that he quit because he did not want 
to be around anyone else.  Other than a history of 
hospitalization for psychiatric treatment in 1978, he 
reported no other history of mental health problems.  He was 
relaxed during the interview, but was socially inappropriate.  
He was vague about any symptoms and wanted only to discuss 
sexual problems.  He appeared to have no motivation and to 
exert no effort with respect to various tests administered.  
He made no mention of a back problem for which he had 
recently been evaluated.  He did not appear to meet the 
criteria for diagnosis of a mental disorder.  The diagnosis 
on Axis I was sexual disorder and on Axis II was personality 
disorder.  Prognosis for stable employment was very poor, 
considering that the veteran had never worked longer than a 
year.  

In March 1995, the veteran had another evaluation for the 
state disability determination program.  He reported 
emotional distress from childhood and a history of drinking 
since age 10.  He felt he could not cope without alcohol.  He 
said that he had drunk a fifth of whiskey daily for the past 
nine years.  He used marijuana depending upon how much money 
he had available, and he smoked cocaine.  He reported that he 
had been hospitalized for substance abuse treatment at a VA 
hospital after service and denied any outpatient or inpatient 
psychiatric treatment.  He denied psychotic symptoms.  He 
said that he was depressed, but he did not meet diagnostic 
criteria (DSM-IV) for depression.  Diagnoses were alcohol 
dependence, cocaine dependence, and cannabis abuse on Axis I, 
and dependent personality disorder traits on Axis II.  The 
prognosis for employment was good if he were motivated for 
employment and to enter a substance abuse treatment program.  

The veteran had another disability program evaluation in 
September 1995.  He reported pain in his back since an injury 
in 1985.  He denied any problems with alcohol and said he did 
not use street drugs.  He reported working for two months in 
1993 for a boat company.  He said that his longest employment 
was for a chemical company for three years and that he had 
had more than 10 short-term jobs in his adult life.  He 
described his health as pretty normal and denied having any 
surgeries, illnesses, or diseases that required medical 
attention in the past.  He had lived with a woman in a 
relationship since 1993.  He denied having close friends.  He 
had no contact with a son from a previous relationship, and 
he said his relationship with his siblings was fine, but he 
did not see them.  He spent most of his time reading or 
visiting a neighbor.  He helped with household chores.  He 
was ambulatory, had no posture or gait problems, and did not 
wear glasses.  There were no signs of physical discomfort.  
Appearance was good, and he ate three meals a day and bathed 
twice a day.  He was in contact with reality, and no motor 
problems were noted.  Thinking was relevant, logical, and 
connected.  He denied blackouts, delusions, hallucinations, 
paranoia, persecutory ideations or obsessions.  He denied 
feeling hopeless, useless or worthless.  He denied suicidal 
or homicidal thoughts.  He described no significant 
disturbance of sleep or appetite.  He denied depression, 
anxiety, fears, or phobias.  He denied loss of control when 
angry.  He was outgoing and friendly.  Tests were 
administered.  The Axis I diagnosis was pain disorder 
associated with psychological factors.  The Axis II diagnosis 
was IQ of 75, borderline mentally retarded.  The global 
assessment of functioning score was 55, and the potential for 
the claimant becoming gainfully employed was assessed as 
fair.  

In October 1997, the veteran was assigned a GAF score of 40 
and was diagnosed with disorganized type schizophrenia.  The 
examiner stated that the veteran's "psychotic state and 
extremely poor intellectual functioning would make it 
difficult for him to hold a job unless he was continually 
being monitored and having instructions repeated time after 
time."  The veteran was granted SSA benefits due to paranoid 
schizophrenia and borderline intellectual functioning.  

The veteran underwent numerous examinations in December 1999 
at the local VA medical center in order to determine the 
nature and severity of his nonservice-connected disabilities.  
X-ray films of the veteran's hands, spine, and left knee were 
taken.  The assessments were normal knee, early degenerative 
cervical spondylosis, and a possible healed fracture of the 
little finger of the left hand.  The veteran's lumbar segment 
of the spine was within normal limits.  

Also in December 1999, the veteran underwent a pulmonary 
examination on which no significant lung disease was detected 
clinically.  The examiner stated that the veteran probably 
suffered from mild asthma occasionally at night.  The veteran 
was not taking any medications for breathing problems and 
evidence of pulmonary hypertension, right ventricular 
hypertrophy, cor pulmonale, and congestive heart failure was 
not found.  There were no findings indicative of past 
pulmonary embolism, respiratory failure, and ankylosing 
spondylitis restricting the veteran's breathing.  Pulmonary 
function tests were within normal limits.  

An orthopedic examination was also conducted at that time.  
The doctor stated that he had reviewed the January 1996 CT 
scan that showed moderate degenerative osteoarthritis in the 
facet joints.  The examiner reported that there were no 
significant changes since that study.  

During the orthopedic examination, the veteran complained of 
pain in his lower back.  He said that activities such as 
bending, prolonged sitting, and lifting were "bothersome."  
Moreover, the veteran said that he experienced occasional 
pain that radiated into his legs, and said that walking 
helped relieve him of the pain.  The veteran said that he had 
no present complaints about his neck, hands, and left knee.  

On physical examination, the veteran walked with an 
unremarkable gait pattern.  Range of motion test results were 
as follows:  

Neck
	Right lateral rotation		55 
degrees
	Left lateral rotation		
	55 degrees
	Flexion				50 degrees
	Extension				30 degrees

Back
	Flexion				75 degrees
	Extension				35 degrees
	Right lateral bending		25 
degrees
	Left lateral bending			25 
degrees
	Right lateral rotation		30 
degrees
	Left lateral rotation		
	30 degrees

Left Knee
	0 - 135 degrees of range of motion

The examiner gave the following norms for range of motion of 
the neck and lower back:  

Flexion	Cervical spine is 30 degrees 
and lumbar spine is 75 degrees
Extension	Cervical spine is 30 degrees 
and lumbar spine is 35 degrees
Rotation	Cervical spine is 55 degrees 
and lumbar spine is 35 degrees
Lateral bending	Lumbar spine is 40 degrees

Pain on motion was not noted for the neck and left knee.  
Pain was observed when the veteran's range of motion of the 
back was being tested.  Tenderness or spasms of the neck were 
not found.  

With respect to the veteran's hands, there was no evidence of 
redness, heat, or swelling.  He was able to fully extend all 
of his fingers, and his grip strength was excellent.  
Additionally, he was capable of making a fist and could 
oppose the thumb to the remaining fingertips with no 
limitations.  

The examination of the back revealed no tenderness or muscle 
spasms.  The veteran was also able to stand erect with no 
abnormalities observed.  

The examiner next examined the veteran's left knee.  No 
swelling or ligamentous instability was reported.  However, 
there was slight patellofemoral tenderness with a slightly 
positive patellar grind test on the left found.  McMurray 
testing was negative.  

Neurological findings were normal, and reflexes and sensation 
were intact in the upper and lower extremities.  

Diagnoses were mechanical lower back pain and mild, 
asymptomatic chondromalacia of the patella of the left knee.  
Examination of the hands, fingers, and neck was within normal 
limits and did not produce a diagnosis of a particular 
disability.  

Following the above examination, a cardiology examination was 
completed.  The veteran's blood pressure was measured and 
produced the below results:  

Sitting			159/100
Standing		150/88
Lying			152/90

An EKG was normal.  The veteran was diagnosed with mild 
essential hypertension.  The doctor reported that the veteran 
was not on medication for the treatment of his hypertension.  

On eye examination, the veteran was diagnosed as having 
hyperopia, presbyopia, mild bilateral ptosis, and convergence 
insufficiency.  The examiner noted that glaucoma was 
suspected but that there was insufficient evidence to give a 
positive diagnosis.  When asked to comment on the veteran's 
level of disability due to his eye conditions, the examiner 
said that it would be considered mild with basically no 
restrictions placed on the veteran from an ocular standpoint.  

When the veteran's eyes were examined, the following results 
were obtained:


Right Near
Right Far
Left Near
Left Far
Uncorrected
20/30
20/20
20/30
20/20
Corrected
20/20
20/15
20/20
20/20

The veteran's fields of vision were found to be full to 
confrontation.  Slight bilateral ptosis was diagnosed.  

A general medical examination was also accomplished at this 
time.  After examining the veteran's hearing and ears, his 
hearing was reported to be within normal limits.  The veteran 
did not complain of tinnitus, or ringing of the ears, or the 
inability to hear.  

In March 2000, the veteran underwent a psychiatric 
examination in order to determine whether he was suffering 
from a mental disorder.  The veteran told the doctor that 
although he had been previously prescribed medications for an 
unknown mental condition, he was not then taking the 
medications.  Moreover, he told the doctor that he was not 
particularly depressed and that he did not have any 
psychiatric complaints.  Concerning the veteran's mental 
status, the doctor wrote that the veteran was not very 
depressed and that although the veteran had mentioned hearing 
voices, the evidence was inconclusive concerning this point.  
The doctor further wrote that the veteran was not severely 
depressed, psychotic, or manic.  A diagnosis of a history of 
major depression with psychotic features in good remission 
and a global assessment of functioning (GAF) of 65 were 
given.  The examiner also wrote that the veteran was having 
minimal symptoms of depression, with some sleep problems.  

The veteran's conditions and claimed conditions have been 
listed by the RO, and each has been assigned an evaluation.  
Noncompensable evaluations have been assigned for clinical 
depression (Diagnostic Code 9433); schizophrenic episode 
(Diagnostic Code 9200); hearing loss (Diagnostic Code 6100); 
eye condition (Diagnostic Code 6079); tinnitus (Diagnostic 
Code 6260); myopia, presbyopia, conversion insufficiency 
(Diagnostic Code 6079); glaucoma suspect (Diagnostic Code 
6013), ptosis (Diagnostic Code 6019); hypertension 
(Diagnostic Code 7101); degenerative spondylosis, cervical 
spine (Diagnostic Code 5003); chondromalacia patella, left 
knee (Diagnostic Code 5260); fracture, proximal phalanx, left 
fifth finger (Diagnostic Code 5227); and asthma (Diagnostic 
Code 6602).  Major depression has been assigned a 10 percent 
rating under Diagnostic Code 9434, and degenerative changes 
of the lumbar spine have been assigned a 10 percent rating 
under Diagnostic Code 5003.  The combined nonservice-
connected rating is 20 percent.  

II.  Analysis

As indicated above, the VCAA eliminated the well-grounded-
claim requirement of prior law.  See VCAA, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098 (now codified at 38 U.S.C. § 
5107(a)).  This was the only section of the VC AA that is 
retroactively applicable under section 7(a) of the VCAA.  See 
Bernklau.  

The veteran has undergone various VA medical examinations, 
each condition has been rated, and his medical records from 
the Social Security Administration and VA have been obtained.  
The facts relevant to this appeal have been properly 
developed, and, as indicated above, VA's obligation to assist 
the veteran in the development of his claim has been 
satisfied.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

A.  Ratings

The Secretary of Veterans Affairs (Secretary) is required to 
adopt and apply a schedule of ratings for specific injuries 
or combinations of injuries that reflect reductions in 
earning capacity as a result of those injuries.  38 U.S.C.A. 
§ 1155.  The Schedule for Rating Disabilities is found at 38 
C.F.R. Part 4.  

1.  Psychiatric Disorders

The veteran currently has assigned noncompensable evaluations 
for clinical depression and schizophrenic episode, and a 10 
percent evaluation for major depression.  Pursuant to 38 
C.F.R. § 4.14, the evaluation of the same disability under 
various diagnoses will be avoided.  Clinical depression, 
major depression, and schizophrenia are evaluated pursuant to 
the same criteria.  While various psychiatric diagnoses have 
been shown on the rating code sheet and various such 
diagnoses have been suspected or diagnosed in the past, it is 
clear that the veteran denied psychiatric symptoms or 
complaints on his most recent VA examination.  Major 
depression in the past was felt by the examiner to be 
possibly related to alcohol or drug abuse.  At the time of 
the examination, only minimal symptoms of depression were 
noted.  The GAF was 65.  Under the rating criteria for 
psychiatric disorders, a noncompensable evaluation is 
appropriate for a mental condition that has been formally 
diagnosed but the symptoms of which are not severe enough to 
interfere with occupational or social functioning or to 
require continuous medication.  A ten percent rating requires 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication.  On 
VA examination, the veteran said he had not been taking 
medication for the past two years.  Because the VA examiner 
felt that the veteran would probably need to continue 
treatment and could possibly have exacerbations in the 
future, the ten percent rating for psychiatric disability 
appears appropriate.  Assignment of a 30 percent rating would 
require occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

It is clear that the veteran is currently suffering from, at 
most, mild symptoms of psychiatric disability.  It is also 
clear from a historical view of the claims file that he is 
not credible and that his assertions as to symptomatology and 
history must be viewed with reference to objective data as 
much as possible.  On three examinations in connection with 
disability determinations in 1994 and 1995, the veteran 
reported inconsistent histories, endorsed entirely different 
symptoms, and presented an entirely different demeanor.  

A GAF score of 61-70 is defined as "mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household) but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  American Psychiatric Association:  
Diagnostic and Statistical Manual for Mental Disorders, 31 
(4th ed., 1994).  Finally, the latest exam does not state 
that the veteran is unemployable as a result of his 
depression.  In comparing the veteran's present symptoms with 
those listed under Diagnostic Codes 9433 and 9434, it is 
clear that a disability evaluation no higher than 10 percent 
is warranted.  

The RO has assigned a noncompensable evaluation for a 
"schizophrenic episode".  When the veteran was examined for 
Social Security Administration benefits, not only was he 
diagnosed with schizophrenia, but he was also given a GAF of 
40.  A GAF score of 31-40 is defined as "some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school)."  American Psychiatric Association:  
Diagnostic and Statistical Manual for Mental Disorders, 31 
(4th ed., 1994).  Moreover, the examiner reported that this 
condition, together with his intellectual abilities, made it 
difficult for the veteran to hold a job.  

However, when the veteran was examined again in March 2000, a 
diagnosis of schizophrenia was not given.  During that exam, 
he was not found to be agitated, paranoid, or suspicious.  He 
did not see things that were not there, and although he said 
that he heard a voice, the veteran was not specific when 
questioned about this possible manifestation.  Additionally, 
the veteran's attention and concentration were not 
distractible, he was not withdrawn, and no suicidal thoughts 
or ideations were elicited.  Social and industrial 
adaptability were not affected.  

In applying the rating criteria to the veteran's condition, 
it is the conclusion of the Board that the veteran does not 
meet the threshold requirements for a compensable evaluation.  
Thus, it was proper for the RO to assign a noncompensable 
evaluation for this condition.  

2.  Hearing loss and Tinnitus

The veteran has also been assigned a noncompensable 
evaluation for (bilateral) hearing loss and tinnitus.  
Hearing loss is measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests at 
the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  For 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2001).  

The veteran has not undergone audiological evaluation on VA 
examination for pension.  However, while participating in the 
domiciliary program, he was evaluated.  The audiological 
evaluation showed that he had word recognition of 100 percent 
in each ear.  He had slight mixed hearing loss in the left 
ear, but none of the auditory thresholds at the pertinent 
frequencies were 40 decibels or greater, nor did he have 
thresholds above 26 decibels in at least three of the 
pertinent frequencies.  As this slight hearing loss in the 
left ear does not amount to a disability under applicable VA 
regulations, it could not be assigned a compensable rating.  

During the course of the veteran's appeal, the rating 
criteria for tinnitus have changed.  The old criteria allowed 
for a 10 percent evaluation when there was persistent 
tinnitus that was a symptom of a head injury, concussion, or 
acoustic trauma.  38 C.F.R. Part 4, Diagnostic Code 6260 
(1997).  Under the new criteria, recurrent tinnitus will be 
assigned a 10 percent disability evaluation.  38 C.F.R. Part 
4, Diagnostic Code 6260 (2001).  

The veteran is entitled to have his claim considered under 
the new criteria, or the old, whichever is the more favorable 
to him.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 
38 U.S.C.A. § 5110(g) (West 1991) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
Therefore, the Board must evaluate the veteran's claim from 
the effective date of the new criteria under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to the veteran, if indeed one is more 
favorable than the other.  

In this instance, neither the old nor the new criteria assist 
the veteran in obtaining a compensable evaluation for 
tinnitus.  The most recent general medical exam was negative 
for any complaints of either persistent or recurrent 
tinnitus.  The VA medical treatment records and those used by 
the SSA are also devoid of any complaints of either 
persistent or recurrent tinnitus.  Hence, under either of the 
criteria used, an evaluation in excess of zero percent would 
not be warranted.  

3.  Asthma

Another condition for which the veteran has been assigned a 
noncompensable evaluation is asthma.  This condition has been 
rated based on the criteria found at 38 C.F.R. Part 4, 
Diagnostic Code 6602 (2001).  A 10 percent disability rating 
is warranted for FEV-1 of 71 to 80 percent predicted, or; 
FEV- 1/FVC of 71 to 80 percent, or; intermittent inhalational 
or oral bronchodilator therapy.  The PFT conducted in 
December 1999 in conjunction with the VA pulmonary 
examination was normal.  The veteran does not have or require 
bronchodilator use.  These findings indicate that the veteran 
does not meet the initial criteria for a compensable 
evaluation.  The veteran has not sought treatment for this 
asthma, which was diagnosed more as a possibility than as a 
confirmed condition.  Hence, the assignment of a 
noncompensable evaluation by the RO for asthma is proper.  

4.  Residuals of fracture of little finger

The veteran's left little finger has been rated pursuant to 
38 C.F.R. Part 4, Diagnostic Code 5227 (2001).  Favorable or 
unfavorable ankylosis of the little finger of either hand 
warrants a noncompensable evaluation.  Ankylosis is 
considered to be favorable when the ankylosis does not 
prevent flexion of the tip of the finger to within 2 inches 
(5.1 cm.) of the median transverse fold of the palm.  It is 
unfavorable when it precludes such motion.  Extremely 
unfavorable ankylosis will be rated as amputation under the 
provisions of Diagnostic Code 5156.  Ankylosis is considered 
to be extremely unfavorable when all of the joints of the 
finger are in extension or in extreme flexion, or when there 
is rotation and angulation of the bones.  38 C.F.R. Part 4, 
Diagnostic Code 5227 (2001).  

Also, by analogy, a 10 percent evaluation for amputation of 
the little finger of the major or minor upper extremity is 
warranted if the point of amputation is at the proximal 
interphalangeal joint or proximal thereto, without metacarpal 
resection.  A 20 percent evaluation requires that the 
amputation involve metacarpal resection with more than one-
half of the bone lost.  38 C.F.R. Part 4, Diagnostic Code 
5156 (2001).  

The Court discussed the rating schedule relating to finger 
disabilities at some length in Shipwash v. Brown, 8 Vet. App. 
218 (1995).  In that case, the issue was for a compensable 
rating for residuals of an injury to the right little finger.  
The Court noted that as stated in the NOTE following 
Diagnostic Code 5227 regarding individual fingers, a 
disability of the little finger will be rated at 0% unless 
ankylosis of the finger is extremely unfavorable, in which 
case it will be rated as amputation under Diagnostic Code 
5156.  The Court determined that the definition of 
"extremely" unfavorable ankylosis is ankylosis of a greater 
degree of severity than mere unfavorable ankylosis.  Further, 
the Court found that the material appearing in the Schedule 
for Rating Disabilities before Diagnostic Codes 5216 through 
5219 and before Diagnostic Codes 5220 through 5223 (referred 
to as the Ankylosis Preambles) apply to Diagnostic Codes 5224 
through 5227.  The Ankylosis Preambles provide that when only 
"one joint of a digit is ankylosed or limited in its 
motion," the determination of favorable or unfavorable 
ankylosis will be made on the basis of whether "motion is 
possible to within 2 inches" of the median transverse fold 
of the palm.  

Additionally, in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that 38 C.F.R. §§ 4.40, 4.45 were not subsumed 
into the diagnostic codes under which a veteran's 
disabilities are rated.  Therefore, the Board must consider 
the "functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40 (2001), separate from any consideration of 
the veteran's disability under the diagnostic codes.  See 
DeLuca, 8 Vet. App. at 206.  Functional loss may occur as a 
result of weakness or pain on motion of the affected body 
part.  38 C.F.R. § 4.40.  The factors involved in evaluating, 
and rating, disabilities of the joints include: weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint; or, pain on movement.  38 C.F.R. § 4.45 (2001).  
These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors, which must be considered when rating the 
veteran's joint injury.  See DeLuca, 202 Vet. App. at 206-7.  

When the veteran's hand was examined in conjunction with this 
claim, no residual problems were discovered.  Arthritis was 
not shown on x-ray films.  The veteran's left little finger 
has not been amputated and he does not suffer from a 
decreased range of motion, grip strength, pain, or 
unfavorable ankylosis.  Hence, the Board finds that a 
noncompensable evaluation is appropriate pursuant to the 
provisions of 38 C.F.R. § 4.40 or under the criteria found at 
38 C.F.R. Part 4, Diagnostic Codes 5227 and 5156.  

5.  Eye conditions

The veteran has also been rated noncompensable for a number 
of eye problems - an unspecified eye condition, myopia, 
presbyopia, and conversion insufficiency.  These have been 
rated pursuant to the criteria set forth at 38 C.F.R. § 4.84a 
(2001).  Under these criteria, impairment of central visual 
acuity is evaluated from noncompensable to 100 percent based 
on the degree of the resulting impairment of visual acuity.  
38 C.F.R. Part 4, Diagnostic Codes 6061 to 6079 (2001).  A 
disability rating for visual impairment is based on the best 
distant vision obtainable after the best correction by 
glasses.  38 C.F.R. § 4.75 (2001).  The percentage evaluation 
will be found from Table V by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye.  38 C.F.R. § 4.83a (2001).  A compensable disability 
rating of 10 percent is warranted for impairment of central 
visual acuity in the following situations:  (1) when vision 
in one eye is correctable to 20/50 and vision in the other 
eye is correctable to 20/40; (2) when vision in both eyes is 
correctable to 20/50; (3) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. Part 4, Diagnostic Codes 
6078 and 6079 (2001).  The Board further notes that the basis 
for a rating for visual impairment will be the best distant 
vision obtainable after the best correction by glasses.  38 
C.F.R. § 4.75 (2001).  The veteran's vision is correctable to 
20/20, and he does not meet the criteria for a compensable 
evaluation.  

The veteran has another eye disability - that of ptosis - 
which was evaluated under 38 C.F.R. Part 4, Diagnostic Code 
6019 (2001).  Ptosis, unilateral or bilateral, with the pupil 
wholly obscured is rated equivalent to visual acuity of 5/200 
(1.5/60).  Ptosis, unilateral or bilateral, with the pupil 
one-half or more obscured is rated equivalent to visual 
acuity of 20/100 (6/30).  The Board further notes that the 
basis for a rating for visual impairment will be the best 
distant vision obtainable after the best correction by 
glasses.  38 C.F.R. § 4.75 (2001).  Ptosis, unilateral or 
bilateral, with less interference with vision is rated as 
disfigurement.  The veteran does not have visual impairment, 
as noted above.  

Disfiguring scars of the head, face or neck warrant a 
noncompensable evaluation if the disfigurement is slight.  
Moderate disfigurement warrants a 10 percent evaluation.  A 
30 percent evaluation is warranted for severe disfigurement, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips or auricles.  38 C.F.R. Part 4, Diagnostic 
Code 7800 (2001).  

The ptosis has been reported as being slight on both eyes, 
and the veteran's field of vision is not compromised.  There 
is no indication at all that the ptosis is disfiguring.  The 
eye examiner did not report any drooping or disfigurement.  
None of the examination reports reflects any type of 
disfigurement.  In short, the preponderance of the evidence 
is against a showing that the veteran's bilateral ptosis 
interferes with his vision or results in any disfigurement.  
Consequently, entitlement to a compensable rating for ptosis 
of both eyes is not warranted, and the evaluation assigned by 
the RO was correct.  

Although the veteran has not been given a definitive 
diagnosis of glaucoma, the RO has listed suspected glaucoma 
as a condition, and it has assigned a noncompensable rating.  
Glaucoma is rated on the basis of impairment of visual acuity 
or field loss, with the minimum rating being 10 percent.  38 
C.F.R. Part 4, Diagnostic Code 6013 (2001).  As the veteran 
does not have a confirmed diagnosis of glaucoma, and he has 
no impairment of visual acuity or field loss, the criteria 
for a compensable evaluation under this code have not been 
met.  

6.  Hypertension

The veteran's hypertension has been rated as noncompensable.  
VA regulations define hypertension as a pattern of sustained 
elevated blood pressure readings, shown on different days, of 
diastolic pressure of predominately 90 or more; isolated 
systolic hypertension means systolic pressure that is 
predominantly 160 or more with a diastolic pressure of less 
than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101, NOTE 1 
(2001).

With respect to cardiovascular disorders, the amendment to 
the Schedule was effective January 12, 1998.  See 62 Fed. 
Reg. 65,207-65,224 (Dec. 11, 1997).  The modified rating 
schedule slightly changed the rating criteria for 
hypertension under Diagnostic Code 7101.  See 62 Fed. Reg. 
65,222 (Dec. 11, 1997).  All diagnoses of hypertension must 
be confirmed by readings taken two or more times on at least 
three different days.  Id.  It was further noted that careful 
and repeated measurements of blood pressure readings will be 
required prior to the assignment of any compensable 
evaluation.  See 62 Fed. Reg. 65,215 (Dec. 11, 1997).

The Board notes that the stated predominant diastolic blood 
pressures were explicit criteria at each rating level and 
were not changed by the revision of the diagnostic code.  
There is no benefit to the appellant in applying the old 
criteria rather than the new criteria.  Consequently, the 
Board applies the former version until the effective date of 
the new version, and the new version thereafter.

Under the rating criteria for cardiovascular disorders in 
effect prior to January 12, 1998, a 10 percent rating was 
warranted for hypertension where the diastolic pressure was 
predominantly 100 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1997).  The rating schedule provided that when 
continuous medication was shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent 
would be assigned.  Id. A 20 percent disability rating 
required diastolic pressure predominantly 110 or more with 
definite symptoms.  Id.

Under the rating criteria for cardiovascular disorders that 
became effective on January 12, 1998, a 10 percent rating is 
warranted for hypertension where the diastolic pressure is 
predominantly 100 or more, or where the systolic pressure is 
predominantly 160 or more.  The minimum evaluation is for 
application where an individual has a history of diastolic 
pressure of predominantly 100 or more and requires continuous 
medication for control.  38 C.F.R. § 4.104, Diagnostic Code 
7101 (2001).  A 20 percent disability rating is warranted 
where the diastolic pressure is predominantly 110 or more, or 
the systolic pressure is predominantly 200 or more.  Id.

The veteran is not entitled to a higher rating for 
hypertension.  The evidence does not show that he has a 
history of diastolic pressure of predominantly 100 or more.  
There were findings of diastolic pressure of 82 in May 1997 
when he was receiving treatment for a psychiatric condition.  
When examined in December 1999, only one reading was 100.  
The other readings were 88 and 90.  As can be seen, a 
diastolic pressure that is predominately 100 or more has not 
been shown.  It cannot be said, therefore, that the veteran 
has a history of diastolic pressure of predominantly 100 or 
more, since nearly all of the blood pressure readings since 
1997 have shown diastolic pressure of less than 100.  There 
is no evidence that the veteran is on medication for 
hypertension.

Under either the old or the new rating criteria, the 
veteran's hypertension is noncompensable.

7.  Left knee

Chondromalacia patella of the left knee has been rated under 
Diagnostic Code 5260, which provides that where flexion is 
limited to 45 degrees, a 10 percent rating will be assigned, 
and where it is limited to 30 degrees, a 20 percent rating 
will be assigned.  The veteran lacks only 5 degrees of full 
flexion of his left knee.  This does not meet the criteria 
for a compensable rating for limitation of flexion.

Consideration is given to whether the knee might also be 
rated under other potentially applicable diagnostic codes.  
Extension is not limited, so Diagnostic Code 5261 is not 
applicable.

Under Diagnostic Code 5257, slight impairment of the knee, 
including recurrent subluxation or lateral instability, will 
warrant a 10 percent evaluation.  A 20 percent evaluation 
requires moderate impairment, and a 30 percent evaluation 
requires severe impairment.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasms, or satisfactory evidence of painful motion.  There 
were no signs indicative of instability, laxity, or 
subluxation on VA examination.  The veteran also does not 
take medications for the knee, he is not receiving any type 
of physical therapy for the condition, and he does not wear 
any type of appliance to support the knee.  When tested, the 
knee does not produce pain and discomfort.  Accordingly, 
there is no basis for assignment of a compensable evaluation 
under Diagnostic Code 5257.

The veteran does not have arthritis of the knee.  Thus, a 
rating pursuant to the Diagnostic Codes applicable to 
arthritis is not warranted.

There is no evidence of additional functional impairment with 
pain on use and no indication of flare-ups.  Accordingly, the 
preponderance of the evidence is against a higher evaluation.

8.  Cervical and lumbar spine

The cervical and lumbar segments of the spine have been 
assigned noncompensable and 10 percent disability ratings 
respectively.  These conditions have been rated pursuant to 
38 C.F.R. Part 4, Diagnostic Code 5003 (2001).

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  38 
C.F.R. Part 4, Diagnostic Code 5003 (2001).  Multiple 
involvements of the cervical vertebrae and the lumbar 
vertebrae are considered groups of minor joints, ratable on 
parity with major joints.  38 C.F.R. § 4.45 (2001).

The veteran has minimal degenerative spondylosis of the 
cervical spine.  His neck was negative on examination, with 
no pain or limitation noted.  With a completely negative 
physical examination, the criteria for a compensable rating 
for arthritis of the cervical spine are not met.  Diagnostic 
Code 5290 for limitation of cervical spine motion provides a 
10 percent disability rating for slight limited motion, a 20 
percent disability rating for moderate limited motion, and a 
30 percent disability rating for severe limited motion.  The 
veteran does not have limited motion, ankylosis of the 
cervical spine, or any neurological findings consistent with 
degenerative disc disease. 

The veteran's lumbar spine disability is rated as 10 percent 
disabling under Diagnostic Code 5003.  He does have 
osteoarthritic changes of the lumbar vertebrae on x-ray, and 
the lumbar segment of the spine is ratable as if it were a 
major joint.  38 C.F.R. § 4.45(f).  It is therefore to be 
rated on limitation of motion under Diagnostic Code 5292.  
Slight limitation of motion warrants a 10 percent evaluation.  
Moderate limitation of motion warrants a 20 percent 
evaluation, and severe limitation warrants a 40 percent 
evaluation.  

On examination, the veteran had no limitation of flexion or 
extension, and only slight limitation of lateral bending and 
rotation.  Movement was painful, but there was no muscle 
spasm.  The examiner indicated that bending, lifting, and 
prolonged sitting could be limited because of the 
degenerative changes of the back.  Additional functional 
limitation could not be quantified.  Given that, over time, 
the veteran's assertions as to the level of pain and 
limitation he has with respect to his back have not been 
credible, as shown by the examination reports indicating 
expressions of pain on movements that could not possibly have 
elicited such pain, and given the fact that he does not seek 
regular treatment for his back, or take advantage of it when 
it is offered, the Board finds that an evaluation in excess 
of 10 percent for his lumbar spine disorder is not warranted, 
even assuming some additional potential limitation 
attributable to pain on use or during flare-ups.  His 
limitation of motion is very slight and, even assuming some 
additional limitation on flare-ups, does not amount to 
objectively verifiable moderate limitation of motion.

B.  Pension Eligibility

Eligibility for pension depends on meeting two tests: service 
during a period of war, and permanent and total disability.  
The veteran may show permanent and total disability in one of 
two ways: 1) he is unemployable as a result of a lifetime 
disability (unemployability standard), or 2) the lifetime 
disability is one that would render it impossible for the 
average person with the same disability to follow a 
substantially gainful occupation (average person standard).  
38 U.S.C.A. § 1502(a).  See Brown v. Derwinski, 2 Vet. App. 
444 (1992).  The regulations governing application of the two 
standards are found at 38 C.F.R. §§ 3.321(b), 3.340, 3.342, 
4.15, 4.16, and 4.17 (2001).

1.  Average Person Standard

In applying the average person test of 38 U.S.C.A. 
§ 1502(a)(1) and 38 C.F.R. § 4.15 to this veteran's total 
disability evaluation, it is clear that he does not meet the 
schedular requirements for disability evaluation sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  He is rated, in 
combination, at only 20 percent.  The rating schedule is 
designed to reflect average impairment in earning capacity 
(38 C.F.R. § 4.1), and the impairment in earning capacity for 
the average person with the combination of disabilities 
experienced by this veteran is 20 percent.  Furthermore, 
under the average person standard, total disability will be 
considered to exist when there is present "any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation."  38 C.F.R. § 4.15 (2001).  The following are 
considered to be permanent and total disability: the 
permanent loss of the use of both hands, or both feet, or one 
hand and one foot, or the sight of both eyes, or becoming 
permanently helpless or permanently bedridden.  The veteran 
does not suffer any of the listed disability combinations and 
does not qualify under 38 C.F.R. § 4.15 for a permanent and 
total disability rating.

Total disability ratings for pension are further addressed by 
reference to 38 C.F.R. §§ 4.16 and 4.17.  Basic eligibility 
for non-service connected pension under 38 C.F.R. § 4.17 
requires that the disability percentages set forth in 38 
C.F.R. § 4.16 be met and that the veteran be determined to be 
unable to secure and follow substantially gainful employment 
by reason of disabilities that are likely to be permanent.  
The provisions of 38 C.F.R. § 4.16 require for a total 
disability rating that in cases of two or more disabilities, 
at least one disability shall be ratable at 40 percent or 
more, with sufficient additional disability to bring the 
combined rating to 70 percent or more.  The veteran in this 
case does not have a combined rating of at least 70 percent.

The veteran, therefore, does not meet the "average person" 
standard for pension eligibility, as he does not meet the 
schedular requirements for assessing a permanent and total 
disability.

2.  Unemployability Standard

It remains to be considered whether the veteran might be 
classified as unemployable as an individual, regardless of 
whether his disability picture would render the average 
person unemployable.  38 U.S.C.A. § 1502(a); 38 C.F.R. 
§ 3.321(b)(2).

Under 38 C.F.R. § 3.321(b)(2), an extra-schedular evaluation 
is warranted for an individual who does not meet the 
percentage standards of the rating schedule but who is 
unemployable by reason of disabilities, age, occupational 
background, and other related factors.  In such cases, an 
extra-schedular rating of permanent and total disability for 
pension purposes may be granted.  The RO decided that the 
evidence did not show that the veteran had disabilities, 
permanent in nature, that would preclude all forms of gainful 
employment.  The RO therefore concluded that a permanent and 
total disability rating for pension purposes was not 
warranted on an extra-schedular basis.   

The veteran is 44 years old, and he has completed either 10 
or 11 years of school (the record shows both).  He reported 
that he has a GED and that his occupational background 
includes work as a painter, laborer, driver, construction 
person, and some type of operator.  He reported that he has 
some training in welding.  

None of the VA documents and recent VA medical examination 
reports suggests that the veteran is unemployable due to any 
disability from which he suffers.  The VA psychiatric 
examination does not qualify the veteran as unemployable as a 
result of his depression.  Although he has complained about 
experiencing pain in his back, the doctor who examined him in 
December 1999 did not indicate that the pain prevented the 
veteran from gainful, even sedentary, employment.  While the 
examiner stated that bending, lifting, and prolonged sitting 
would bother the veteran, that same doctor did not find that 
the veteran was precluded from working at some type of job.  
The Board further notes that when the veteran was undergoing 
counseling and rehabilitation as a homeless veteran in a VA 
facility, the record did not show that the veteran's age, 
education, or industrial background prevented him from 
employment.  In short, the evidence does not demonstrate that 
the veteran's disabilities are so severe or his educational 
level so deficient as to preclude all forms of gainful 
employment.  Lack of motivation to work is not the same as 
inability to work because of permanent disability.

The Board notes with regard to the veteran's disabilities 
that the descriptions in the medical reports of the degree 
and extent of his disabilities contrast significantly with 
descriptions of the kinds of disabling conditions 
contemplated by the regulations as permanently and totally 
disabling.  See, e.g., 38 C.F.R. §§ 4.15, 3.340(b) (2001) 
("permanent loss or loss of use of both hands, or of both 
feet, or of one hand and one foot, or of the sight of both 
eyes, or becoming permanently helpless or bedridden . . . 
.").  The descriptions of the veteran's disabilities in the 
medical examination reports neither provide an overall 
impression of a severely incapacitated individual nor reflect 
that the disorders which the RO rated were reasonably certain 
to continue at the same degree of impairment throughout the 
veteran's lifetime.  38 U.S.C.A. § 1502.

In December 1997, a decision by the Social Security 
Administration (SSA) found the veteran to be disabled for the 
purpose of entitlement to SSA benefits.  The SSA 
determination of disability indicated that the veteran's 
psychiatric disorders (paranoid schizophrenia and other 
functional psychotic disorders) along with borderline 
intellectual functioning were what rendered him disabled.  
Specifically, the veteran's reported schizophrenia was the 
major disorder noted to cause the veteran's disability.  The 
SSA's determination does not control VA's adjudication of the 
case.  Importantly, the SSA determination was based on the 
diagnosis of a condition that the VA has found not to exist.  
Additionally, the SSA decision was made prior to the recent 
VA psychiatric examination which indicated that the veteran 
was both employable and only suffering from depression.  The 
VA pension criteria require a finding that the veteran have 
disabilities, permanent in nature, that would preclude all 
forms of gainful employment.  The Board is bound by the 
above-referenced federal regulations in rendering its 
decision.

The Board therefore concludes that the preponderance of the 
evidence is against the veteran's claim that he is 
permanently precluded from securing substantially gainful 
employment by reason of his disabilities even when those 
disabilities are assessed in the context of subjective 
factors such as his age, occupational background, and 
education.  The evidence does not reflect that the veteran's 
medical and mental disabilities effectively preclude him from 
engaging in some type of gainful employment.  Moreover, even 
though the veteran has a limited level of education, based on 
his previous employment, it appears that he would qualify for 
some type of employment, or at least unskilled sedentary 
work, which would not be significantly affected by his 
disabilities.  It follows that the veteran's claim for a 
permanent and total disability rating for pension purposes 
must be denied.  


ORDER

Entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes, including on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(2), is 
denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

